86 F.3d 1155
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re FIRST TRUCK LINES, Debtor.UNITED STATES of America, INTERNAL REVENUE SERVICE,Plaintiff-Appellant,v.Thomas R. NOLAND, Trustee, Defendant-Appellee.
No. 93-4311.
United States Court of Appeals, Sixth Circuit.
May 21, 1996.

1
Before:  MARTIN and BATCHELDER, Circuit Judges;  and ENSLEN, Chief District Judge.*

ORDER

2
Upon receipt of the opinion of the United States Supreme Court, this case is remanded to the United States District Court for the Southern District of Ohio for entry of such appropriate orders as are necessary to accomplish the judgment of the Supreme Court.   It is so ordered.



*
 The Honorable Richard A. Enslen, Chief United States District Judge for the Western District of Michigan, sitting by designation